t c memo united_states tax_court troy a beam petitioner v commissioner of internal revenue respondent docket no 21013-16l filed date troy a beam pro_se kathleen k raup and ina susan weiner for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of the determination by the 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar internal_revenue_service irs or respondent to sustain collection action with respect to his unpaid federal_income_tax liabilities for through the irs settlement officer so declined to consider petitioner’s challenge to his underlying tax_liabilities because he had received but failed to petition this court in response to a notice_of_deficiency for these years the parties have filed cross- motions for summary_judgment under rule addressing this question con- cluding as we do that the so resolved this question correctly we will grant re- spondent’s motion deny petitioner’s cross-motion and sustain the collection ac- tion background the following facts are based on the parties’ pleadings and motion papers including the attached declarations and exhibits petitioner has not filed a federal_income_tax return since when he filed a form_1040 u s individual_income_tax_return for on that return he showed his address as an address in shippensberg pennsylvania shippensberg address he resided at that address when he petitioned this court a criminal tax case in petitioner was indicted by a grand jury for one count each of violat- ing sec_7212 obstructing administration of the internal revenue laws and sec_7201 attempting to evade or defeat tax and four counts of violating sec_7203 willful failure_to_file returns for united_states v beam no 10-cr-47 m d pa filed date the indictment was based on petitioner’s having promoted to others and having used himself sham trusts off- shore accounts and other schemes to evade the payment of federal_income_tax on date following a jury trial he was convicted on all six counts sentencing was postponed to permit petitioner to take steps to mitigate his sentence including repatriating funds from offshore accounts during march and date petitioner repatriated and remitted to the irs dollar_figure from offshore accounts as petitioner had instructed the irs applied most of these funds to his tax_liabilities for which are not at issue here the irs applied funds in the aggregate amount of dollar_figure to his tax_liabilities for and dollar_figure to his tax_liability for for total of dollar_figure for those nine years petitioner’s sentencing hearing was held on date at that hearing an accountant thomas nihill testified on petitioner’s behalf concerning the scope of the tax loss he asserted that the aggregate tax loss for through wa sec_2pursuant to rule of the federal rules of evidence we take judicial_notice of certain filings in petitioner’s criminal case in this and related dockets dollar_figure ie the amount that petitioner had instructed the irs to apply from the repatriated funds to his tax_liabilities for those nine years the district_court sentenced petitioner to months’ imprisonment it also ordered that he shall cooperate with the internal_revenue_service and pay all tax- es penalty and interest due the court did not order any restitution petitioner appealed his conviction to the u s court_of_appeals for the third circuit which affirmed 528_fedappx_233 3d cir the district_court denied his ensuing collateral challenge--a motion under federal rule_of criminal procedure for a new trial--and the third circuit again af- firmed united_states v beam wl m d pa date aff’d 635_fedappx_28 3d cir petitioner then moved under u s c sec to vacate set_aside or correct his sentence but the district_court denied that motion united_states v beam wl m d pa date and the third circuit denied his request for a certificate of appealability united_states v beam no 3d cir date b civil tax examination petitioner has resided at the shippensberg address at all relevant times ex- cept during the period in which he was incarcerated he was remanded to custody on date following his conviction and pending sentencing and released to a halfway house on date during this period he received mail both at the shippensberg address where his wife and children continued to reside and at his prison address in date his prison address was troy beam register no fci morgantown p o box morgantown west virginia morgantown address in date the irs prepared for petitioner’s tax years substitutes for return sfrs that met the requirements of sec_6020 on date the irs sent petitioner by certified mail a notice_of_deficiency based on the sfrs this notice determined for deficiencies and addi- tions to tax under sec_6651 and f and a as of date these liabilities totaled dollar_figure in the aggregate the irs mailed one copy of the notice_of_deficiency to petitioner at the shippensberg address and an identical copy of the notice_of_deficiency to him at the morgantown address the latter was delivered by the u s postal service to fci morgantown pincite a m on date as evidenced by the inmate certified mail log from fci morgantown petitioner signed for and received the notice_of_deficiency pincite a m on date petitioner did not petition this court in response to the notice_of_deficiency upon expiration of the 90-day period specified in sec_6213 the irs as- sessed the deficiencies and additions to tax for on date the irs mailed to petitioner at the shippensberg address notice_and_demand for payment of these assessed liabilities on date the irs mailed to petitioner at the shippensberg address notices cp503 demanding payment of these liabilities petitioner received those notices cp503 as evi- denced by his having attached copies of all eight notices to a letter he sent the irs on date on date in an effort to collect petitioner’s unpaid liabilities for the irs filed a notice_of_federal_tax_lien and mailed to him at the shippensberg address a notice_of_federal_tax_lien filing and your right to a hearing on date the irs mailed him at the shippensberg address a final notice_of_intent_to_levy and your right to a hearing petitioner though in- carcerated at the time received both notices and timely requested a cdp hearing in his hearing request he asserted that he had not received the notice_of_deficiency for and that his aggregate tax_liability for these years was only dollar_figure the tax loss figure to which mr nihill had testified at the sentencing hearing an so from the irs appeals_office scheduled a telephone cdp hearing for date petitioner requested that this hearing be postponed until after his release from incarceration the so granted that request and conducted the telephone hearing on july during that hearing the so noted that the shippensberg address was the ad- dress shown for petitioner in the irs computer system petitioner averred that this was his correct address he confirmed that he had filed no document with the irs to change or update that address the sole issue petitioner raised at the cdp hearing was a challenge to his underlying tax_liabilities for grounded on the assertion that he had not received any notice_of_deficiency the so secured and provided to petitioner copies of the notices of deficiency that the irs had sent by certified mail to the shippensberg address and to the morgantown address because petitioner had failed to petition this court in response to the notice_of_deficiency the so de- clined to consider his challenge to the underlying tax_liabilities petitioner in his hearing request did not seek and during the hearing did not propose a collection alternative in the form of an offer-in-compromise or an in- stallment agreement in any event the so noted that petitioner would be ineli- gible for such relief because he had neglected to supply a form 433-a collection information statement for wage earners and self-employed individuals with supporting financial information petitioner was likewise noncompliant with his current tax obligations having failed to file a federal_income_tax return since the so verified that petitioner’s tax_liabilities for had been properly assessed and that all other requirements of applicable law and administra- tive procedure had been satisfied on date the irs sent petitioner a notice_of_determination sustaining the proposed levy and the nftl filing he timely petitioned this court seeking redetermination i summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party however the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite in his response to the irs motion for summary_judgment petitioner did not identify any material fact in genuine dispute indeed he himself filed a cross- motion for summary_judgment based on among other things his contention that the irs did not issue the notice_of_deficiency in a timely manner we conclude that this case is appropriate for summary adjudication ii underlying tax_liabilities although neither sec_6320 nor sec_6330 prescribes the stan- dard of review that this court should apply in reviewing an irs administrative de- termination in a cdp case our case law tells us what standard to adopt where the validity of a taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where the taxpayer’s underlying liability is not before us we review the irs determination for abuse_of_discretion only id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may challenge the existence or amount of his underlying liability in a cdp proceeding only if the person did not receive any statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute it sec_6330 the so concluded that petitioner had received the notice_of_deficiency dated date that he had failed to petition this court in response thereto and that he was accordingly precluded from challenging his tax_liabilities through the cdp process because we believe each of these determinations to be correct regardless of the standard of review we apply to them we conclude that petitioner’s underlying liabilities are not properly before us see 124_tc_69 holding that the standard of review makes no difference when the court is faced with questions of law as to whether a taxpayer had a prior opportunity to dispute his underlying liability sec_6212 provides that a notice_of_deficiency shall be sufficient if mailed to the taxpayer at his last_known_address at all relevant times peti- tioner’s last_known_address as shown in the irs computer system has been the shippensberg address the record includes a copy of the notice_of_deficiency that the irs sent by certified mail to the shippensberg address where petitioner’s fam- ily resided during his period of incarceration petitioner regularly received mail including communications from the irs sent to him at the shippensberg address but the record does not conclusively establish that he received in parti- cular this copy of the notice_of_deficiency however the irs sent a duplicate copy of the notice_of_deficiency to peti- tioner at the morgantown address and the record conclusively establishes that he received that copy it was delivered by the u s postal service to fci morgan- town pincite a m on date as evidenced by the inmate certified mail log from fci morgantown petitioner signed for and received the notice of defi- ciency pincite a m that same day although the duplicate notice_of_deficiency was not sent to petitioner’s last_known_address he actually received it four days after it was mailed because he had more than enough time days in which to file a timely petition with this court the notice_of_deficiency was valid see eg 81_tc_65 sustaining a notice_of_deficiency not sent to the taxpay- er’s last_known_address when he actually received it days before the deadline for petitioning this court see also kuykendall v commissioner 129_tc_77 collecting cases holding that as few a sec_30 days before the deadline may suffice and because he received that notice for purposes of sec_6330 he was barred from challenging through the cdp process the tax liabilities set forth in the notice_of_deficiency see sec_301_6330-1 q a-e2 proced admin regs stating that receipt of a notice_of_deficiency for purposes of sec_6330 means receipt in time to petition the tax_court for a redetermination of the deficiency iii abuse_of_discretion in deciding whether the so abused his discretion in sustaining the proposed collection action we consider whether he properly verified that the require- ments of applicable law or administrative procedure had been met considered any relevant issues petitioner raised and considered whether any proposed collection action balance d the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more than intrusive that necessary see sec_6330 our review of the record establishes that the so did not abuse his discretion in any respect he properly verified that all requirements of applicable law and administrative procedure were followed petitioner did not propose a collection alternative and he would have been ineligible for a collection alternative even if he had proposed one in his summary_judgment papers petitioner advances a laundry list of argu- ments on this front most of these are frivolous or irrelevant we will briefly address the arguments that are not patently so petitioner contends that the irs is collaterally estopped from collecting his tax_liabilities because the sentencing court having heard mr nihill’s testimony that the tax loss was only dollar_figure did not order any restitu- tion it is well settled that a sentencing court’s ordering of or decision not to or- der restitution has no effect on the irs’ authority to determine the taxpayer’s cor- rect civil tax_liability and to assess and collect that liability see 419_f3d_829 8th cir holding that sentencing court’s restitution order does not preclude commissioner from litigating defendant’s de- ficiency aff’g tcmemo_2003_332 183_f3d_535 6th cir same aff’g tcmemo_1997_566 the irs has proper- ly credited petitioner’s accounts for the dollar_figure payment that he made petitioner contends that the so failed to verify that a proper notice_and_demand for payment was sent that assertion is incorrect on date and again on date the irs sent the notice_and_demand for payment to petitioner at his last_known_address he actually received at least one of those notices as evidenced by his having attached copies to a letter he later sent the irs petitioner contends that the irs failed to inform him of the date by which he was required to file a tax_court petition in response to the notice_of_deficiency that assertion is incorrect the notice_of_deficiency dated date states on its face that date was the last day to file a petition with the united_states tax_court petitioner contends that the so failed to verify proper supervisory approv- al of penalties under sec_6751 that section provides that n o penalty under this title shall be assessed unless the initial determination of such assess- ment receives supervisory approval the irs in the notice_of_deficiency deter- mined and assessed additions to tax under sec_6651 and f and a sec_6751 by its terms does not apply to any addition_to_tax under sec_6651 sec_6654 or sec_6655 sec_6751 the so therefore was not re- quired to verify that the additions to tax assessed against petitioner had been ap- proved by a supervisor see mohamed v commissioner tcmemo_2013_255 distinguishing the fraudulent failure-to-file addition_to_tax under sec_6651 from a sec_6663 civil_fraud penalty finding no abuse_of_discretion in these respects or in any other respect urged by petitioner we will grant respondent’s motion for summary_judgment deny petitioner’s cross-motion and sustain the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
